DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021, 12/20/2021, 04/26/2022, 05/05/2022, 06/02/2022 & 08/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the number 35222112 below the Abstract paragraph needs to be deleted.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertical farming units as recited in Claim 2 & 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 & 15, the applicant recites – 
“a plurality of blocks” in line 3, line 7 and line 9. It is not clear if the recited plurality of blocks in all occasions are the same blocks or different blocks.
“a pair of elevator shafts disposed on opposite ends of the plurality of rows”. The applicant’s “elevator shafts” are described in the specification as elements 1130, 1130A, 1130B, 1130AA, 1130AB, 1130BA, 1130BB, 1130BC, 1130AD, 1130BD. Moreover, applicant’s FIG. 9 appears to show a closer disclosure of an “elevator shaft” as element 1130. In the same Figure, elements 1412, 1400 & 1430 appears to show the same disclosure as of element 1130 (elevator shaft). Therefore, it is not clear what the applicant’s “elevator shaft” is referring to compared as known in the art (rotating machine element, usually circular in cross section, which is used to transmit power from one part to another, or from a machine which produces power to a machine which absorbs power). 
“a frame having a vertical height” The applicant’s specification describes a frame or tower 110, 410, 1100, 1230, 1410. Moreover, the shown frame shown in the figures appears to not show the same tower. Therefore, it is not clear to what “frame” as recited the applicant is referring to.
Claims 2-14 & 16-21 are rejected based on their dependency from Claim 1 & 15.


Regarding Claim 2 & 16, the term “vertical farming units” is a relative term which renders the claim indefinite. The term “vertical farming units” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claim 7 & 13, the applicant recites “a frame that extends between the pair of beams”. As recited, it is not clear if such frame recited in claim 7 or 13 is the same frame or different frame as recited in Claim 1 or 15.
Claims 8-9 & 14 are rejected based on the dependency from Claim 7 or Claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 & 11-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fjeldheim (US 2022/0161662).
Regarding Claim 1, Fjeldheim disclose an energy storage and delivery system (FIG. 1-5, Claim 1), comprising:
one or more modules [1], each module comprising a plurality of blocks [106] (FIG. 1-5, Claim 1), and
a frame [100] having a vertical height above a foundation defined by a plurality of rows [107] that extend horizontally [100 has a “vertical height above a foundation defined by a plurality of rows 107 that extend horizontally”] (FIG. 1, Claim 1), 
the frame [100] including an upper section [“upper section” of 100] having a first set of rows [grid pattern across a top of a three-dimensional grid] (FIG. 1, Claim 1), 
each of the first set of rows [“first set of rows” of 107] configured to receive and support a plurality of blocks [106] thereon (FIG. 1, Claim 1), 
a lower section [“lower section” of 100] having a second set of rows [“second set of rows” of 107], each of the second set of rows configured to receive and support a plurality of blocks [106] (FIG. 1, Claim 1) thereon, 
an intermediate section [119] between the upper section and the lower section that is free of blocks [119 is “free of blocks”] (FIG. 1), 
a pair of elevator shafts [102] disposed on opposite ends of the plurality of rows [107] (FIG. 1, Claim 1), and
an elevator cage [110] movably disposed in each of the pair of elevator shafts [102] and operatively coupled to an electric motor-generator [407] (FIG. 1-5, Claim 1), 
the elevator cage [110] sized to receive and support one or more blocks [106] therein (FIG. 1), 
wherein the elevator cage [110] in each of the pair of elevator shafts [102] is operable to move one or more blocks [106] from alternating rows of the second set of rows to corresponding alternating rows of the first set of rows to store and amount of electrical energy corresponding to a potential energy amount of said blocks [106] (FIG. 1, ¶ [0014-0017]; Alternatively, or in addition, the automated storage and retrieval system 1 may have container handling vehicles specifically dedicated to the task of temporarily removing storage containers from a storage column 105. Once the target storage container 106 has been removed from the storage column 105, the temporarily removed storage containers can be repositioned into the original storage column 105. However, the removed storage containers may alternatively be relocated to other storage columns … The harvested electric energy can be stored in a rechargeable power source like a battery or a capacitor. By using regenerative braking and storing the generated electric energy in a rechargeable power source the operational time of the rechargeable power source is prolonged before it must be recharged), and
wherein the elevator cage [110] in each of the pair of elevator shafts [102] is operable to move one or more blocks [106] from alternating rows of the first set of rows to corresponding alternating rows of the second set of rows under a force of gravity to generate an amount of electricity (FIG. 1, ¶ [0014-0017]; Alternatively, or in addition, the automated storage and retrieval system 1 may have container handling vehicles specifically dedicated to the task of temporarily removing storage containers from a storage column 105. Once the target storage container 106 has been removed from the storage column 105, the temporarily removed storage containers can be repositioned into the original storage column 105. However, the removed storage containers may alternatively be relocated to other storage columns … The harvested electric energy can be stored in a rechargeable power source like a battery or a capacitor. By using regenerative braking and storing the generated electric energy in a rechargeable power source the operational time of the rechargeable power source is prolonged before it must be recharged), 
the elevator cage [110] moving said blocks [106] between each of the second set of rows and each of the corresponding first set of rows along a same vertical distance (FIG. 1, Claim 1; “grid pattern”).
Regarding Claim 2, Fjeldheim disclose the system of claim 1 [see rejected Claim 1], 
wherein the intermediate section [119] is configured to house one or more vertical farming units [“vertical farming unit” of 106] (FIG. 1).
Regarding Claim 3, Fjeldheim disclose the system of claim 1 [see rejected Claim 1], 
wherein the elevator cage [110] in each of the pair or elevator shafts [102] is operable to move the blocks [106] between the first set of rows and the second set of rows [grid pattern] so that the average distribution of load on the foundation of the module remains substantially constant [the automated storage and retrieval system 1 comprises a control system which typically is computerized and which typically comprises a database for keeping track of the storage containers 106.] (¶ [0016]).
Regarding Claim 4, Fjeldheim disclose the system of claim 1 [see rejected Claim 1], 
wherein the frame includes a plurality of columns [105] defined by one or more pillars that support beams thereon [105 is “defined by pillars that support beams”], each pair of beams defining a row in the first and second set of rows that extends orthogonal to the columns [grid pattern], the beams configured to support the blocks [106] on a top surface thereof, each beams having a longitudinal channel below the top surface (FIG. 1, ¶ [0004]).
Regarding Claim 5, Fjeldheim disclose the system of claim 4 [see rejected Claim 4], 
further comprising a plurality of cross-members [gripping/engaging devices] that extend between the columns and provide diagonal bracing therebetween along a length of the rows [grid pattern] (¶ [0007]; The lifting device comprises one or more gripping/engaging devices (not shown) which are adapted to engage a storage container 106, and which gripping/engaging devices can be lowered from the vehicle 201, 301 so that the position of the gripping/engaging devices with respect to the vehicle 201, 301 can be adjusted in a third direction Z which is orthogonal the first direction X and the second direction Y).
Regarding Claim 6, Fjeldheim disclose the system of claim 4 [see rejected Claim 1], 
wherein each row in one or both of the first set of rows and the second set of rows [grid pattern] includes a trolley [201] movably coupled between the pair of beams that define the row, the trolley [201] configured to extend between the channels of the pair of beams that define the row and travel below the blocks [106] disposed on the pair of beams that define the row [grid pattern], the trolley operable to lift a block above the pair of beams and to move said block horizontally along the row (FIG. 1, Claim 1; the container-handling vehicle comprising: at least one lifting device for lifting storage containers from and lowering storage containers to the underlying storage system).
Regarding Claim 7, Fjeldheim disclose the system of claim 6 [see rejected Claim 6], 
wherein the trolley comprises wheel assemblies that extend within the channel of the pair of beams, a frame that extends between the pair of beams, and support pistons operable to lift the block above the pair of beams for horizontal movement of the block along the row and operable to lower the block onto the pair of beams to fix a position of the block on the row [grid pattern] (FIG. 2-3, Claim 9; wherein said vehicle comprises a vehicle body with at least a first set of wheels for moving the container-handling vehicle in a first direction (X), at least first and second rechargeable power sources).



Regarding Claim 8, Fjeldheim disclose the system of claim 6 [see rejected Claim 6], 
wherein the elevator cage [110] comprises a pair of track portions [108] configured to align with the pair of beams of a row such that the trolley [201] travels from the pair of beams to the pair of track portions to deliver the block to the elevator cage [102] (FIG. 1, Claim 1; “rail system”).
Regarding Claim 9, Fjeldheim disclose the system of claim 8 [see rejected Claim 8], 
wherein trolley [201] delivers the block onto a top surface of the pair of track portions and exits the elevator cage before the elevator cage moves the block along the elevator shaft [102] (FIG. 1, Claim 9; a container-handling vehicle is moving on a rail system arranged in a grid pattern across a top of a three-dimensional grid of an underlying storage system configured to store a plurality of stacks of storage container ).
Regarding Claim 11, Fjeldheim disclose the system of claim 1 [see rejected Claim 1], 
wherein the one or more modules are two modules arranged in-line so that the rows of each module are substantially aligned (¶ [0046]; For example, the grid 104 may have a horizontal extent of more than 700×700 storage columns 105. Also, the grid 104 can be considerably deeper than disclosed in FIG. 1. For example, the storage grid 104 may be more than twelve grid cells deep, i.e. in the Z direction indicated in FIG. 1).
Regarding Claim 12, Fjeldheim disclose the system of claim 6 [see rejected Claim 6], 
further comprising actuatable track portions movably coupled to ends of the beams proximate the elevator shafts, the track portions actuatable between a retracted position where they extend orthogonal to the beams and an extended position where they extend in-line with the beams and extend into a space of the elevator shafts, wherein in the extended position the track portions can receive the trolley therebetween for positioning of a block on a surface of the track portions for transfer to the elevator cage (¶ [0006]; The first set of wheels 201 b, 301 b is arranged to engage with two adjacent rails of the first set 110 of rails, and the second set of wheels 201 c, 301 c is arranged to engage with two adjacent rails of the second set 111 of rails. Each set of wheels 201 b, 301 b, 201 c, 301 c can be lifted and lowered).



Regarding Claim 13, Fjeldheim disclose the system of claim 12 [see rejected Claim 12], 
wherein the elevator cage [110] includes a frame defining a rear support, side arms that extend from the rear support, and one or more actuatable supports actuatable between a retracted position substantially aligned with a plane of the rear support and an extended position transverse to the plane of the rear support, the one or more actuatable supports when in the extended position configured to lift the block from the actuatable track portions and to support the block thereon during motion of the elevator cage in the elevator shaft (¶ [0006]; The first set of wheels 201 b, 301 b is arranged to engage with two adjacent rails of the first set 110 of rails, and the second set of wheels 201 c, 301 c is arranged to engage with two adjacent rails of the second set 111 of rails. Each set of wheels 201 b, 301 b, 201 c, 301 c can be lifted and lowered).
Regarding Claim 14, Fjeldheim disclose the system of claim 13 [see rejected Claim 13], 
wherein the one or more actuatable supports are a pair of actuatable supports that in the extended position extend transverse to the rear support and are configured to support the block thereon during motion of the elevator cage in the elevator shaft (¶ [0006]; The first set of wheels 201 b, 301 b is arranged to engage with two adjacent rails of the first set 110 of rails, and the second set of wheels 201 c, 301 c is arranged to engage with two adjacent rails of the second set 111 of rails. Each set of wheels 201 b, 301 b, 201 c, 301 c can be lifted and lowered).
Regarding Claim 15, Fjeldheim disclose an energy storage and delivery system (FIG. 1-5, Claim 1), comprising:
a plurality of blocks [106] (FIG. 1), and
a frame [100] having a vertical height above a foundation defined by a plurality of rows that extend horizontally, the frame including an upper section having a first set of rows, each of the first set of rows configured to receive and support a plurality of blocks [106] thereon, a lower section having a second set of rows, each of the second set of rows configured to receive and support a plurality of blocks thereon (FIG. 1, also refer to rejected Claim with similar rejected limitations),
an intermediate section [119] between the upper section and the lower section that is free of blocks, a pair of elevator shafts [102] disposed on opposite ends of the plurality of rows (FIG. 1, also refer to rejected Claim with similar rejected limitations);
a trolley [201] movably coupled to each row in one or both of the first set of rows and the second set of rows, the trolley [201] operable to travel beneath the blocks [106] in the row and configured to lift a block for movement of said block horizontally along the row (FIG. 1, Claim 1; the container-handling vehicle comprising: at least one lifting device for lifting storage containers from and lowering storage containers to the underlying storage system. Also refer to rejected Claims 6-7); and 
an elevator cage [110] movably disposed in each of the pair of elevator shafts [102] and operatively coupled to an electric motor-generator [407] (FIG. 1-5, Claim 1), 
the elevator cage [110] sized to receive a block [106] from a row via the trolley [201] and to support the block [103] therein while moving along the elevator shaft [102] (FIG. 1), 
wherein the elevator cage [110] in each of the pair of elevator shafts [102] is operable to move one or more blocks [106] from alternating rows of the second set of rows to corresponding alternating rows of the first set of rows to store and amount of electrical energy corresponding to a potential energy amount of said blocks [106] (FIG. 1, ¶ [0014-0017]; Alternatively, or in addition, the automated storage and retrieval system 1 may have container handling vehicles specifically dedicated to the task of temporarily removing storage containers from a storage column 105. Once the target storage container 106 has been removed from the storage column 105, the temporarily removed storage containers can be repositioned into the original storage column 105. However, the removed storage containers may alternatively be relocated to other storage columns … The harvested electric energy can be stored in a rechargeable power source like a battery or a capacitor. By using regenerative braking and storing the generated electric energy in a rechargeable power source the operational time of the rechargeable power source is prolonged before it must be recharged), and
wherein the elevator cage [110] in each of the pair of elevator shafts [102] is operable to move one or more of the blocks [106] from alternating rows of the first set of rows to corresponding alternating rows of the second set of rows under a force of gravity to generate an amount of electricity (FIG. 1, ¶ [0014-0017]; Alternatively, or in addition, the automated storage and retrieval system 1 may have container handling vehicles specifically dedicated to the task of temporarily removing storage containers from a storage column 105. Once the target storage container 106 has been removed from the storage column 105, the temporarily removed storage containers can be repositioned into the original storage column 105. However, the removed storage containers may alternatively be relocated to other storage columns … The harvested electric energy can be stored in a rechargeable power source like a battery or a capacitor. By using regenerative braking and storing the generated electric energy in a rechargeable power source the operational time of the rechargeable power source is prolonged before it must be recharged), 
the elevator cage [110] moving said blocks between each of the second set of rows and each of the corresponding first set of rows along a same vertical distance (FIG. 1, Claim 1; “grid pattern”).
Regarding Claim 16, Fjeldheim disclose the system of claim 15 [see rejected Claim 15], 
wherein the intermediate section is configured to house one or more vertical farming units [“vertical farming unit” of 106] (FIG. 1).
Regarding Claim 17, Fjeldheim disclose the system of claim 15 [see rejected Claim 15], 
wherein the elevator cage in each of the pair or elevator shafts is operable to move the blocks between the first set of rows and the second set of rows so that the average distribution of load on the foundation of the module remains substantially constant [the automated storage and retrieval system 1 comprises a control system which typically is computerized and which typically comprises a database for keeping track of the storage containers 106.] (¶ [0016]).
Regarding Claim 18, Fjeldheim disclose the system of claim 15 [see rejected Claim 15], 
wherein each row in one or both of the first set of rows and the second set of rows is defined by a pair of beams, the trolley movably coupled between the pair of beams (FIG. 1, Claim 1; the container-handling vehicle comprising: at least one lifting device for lifting storage containers from and lowering storage containers to the underlying storage system).
Regarding Claim 19, Fjeldheim disclose the system of claim 18 [see rejected Claim 18], 
wherein the elevator cage comprises a pair of track portions configured to align with the pair of beams of a row such that the trolley travels from the pair of beams to the pair of track portions to deliver the block to the elevator cage for movement along the elevator shaft [102] (FIG. 1, Claim 9; a container-handling vehicle is moving on a rail system arranged in a grid pattern across a top of a three-dimensional grid of an underlying storage system configured to store a plurality of stacks of storage container ).
Regarding Claim 20, Fjeldheim disclose the system of claim 18 [see rejected Claim 18], 
further comprising actuatable track portions movably coupled to ends of the beams proximate the elevator shafts, the track portions actuatable between a retracted position where they extend orthogonal to the beams and an extended position where they extend in-line with the beams and extend into a space of the elevator shafts, wherein in the extended position the track portions can receive the trolley therebetween for positioning of a block on a surface of the track portions for transfer to the elevator cage (¶ [0006]; The first set of wheels 201 b, 301 b is arranged to engage with two adjacent rails of the first set 110 of rails, and the second set of wheels 201 c, 301 c is arranged to engage with two adjacent rails of the second set 111 of rails. Each set of wheels 201 b, 301 b, 201 c, 301 c can be lifted and lowered).
Regarding Claim 21, Fjeldheim disclose the system of claim 20 [see rejected Claim 20], 
wherein the elevator cage includes a frame defining a rear support, side arms that extend from the rear support, and a pair of actuatable supports actuatable between a retracted position substantially aligned with a plane of the rear support and an extended position transverse to the plane of the rear support, the pair of actuatable supports when in the extended position configured to lift the block from the actuatable track portions and to support the block thereon during motion of the elevator cage in the elevator shaft (¶ [0006]; The first set of wheels 201 b, 301 b is arranged to engage with two adjacent rails of the first set 110 of rails, and the second set of wheels 201 c, 301 c is arranged to engage with two adjacent rails of the second set 111 of rails. Each set of wheels 201 b, 301 b, 201 c, 301 c can be lifted and lowered).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fjeldheim (US 20220161662).
Regarding Claim 10, Fjeldheim disclose the system of claim 1 [see rejected Claim 1], 
Fjeldheim is not explicit to disclose “wherein the one or more modules are four modules in a square arrangement in plan view so that the rows of each module extend orthogonal to the rows in adjacent modules to thereby provide the four modules with automatic bracing against wind and seismic forces”
However, Fjeldheim discloses a horizontal extent of more than 700×700 storage columns 105. Also, the grid 104 can be considerably deeper than disclosed in FIG. 1. For example, the storage grid 104 may be more than twelve grid cells deep, i.e. in the Z direction (¶ [0046]; For example, the grid 104 may have a horizontal extent of more than 700×700 storage columns 105. Also, the grid 104 can be considerably deeper than disclosed in FIG. 1. For example, the storage grid 104 may be more than twelve grid cells deep, i.e. in the Z direction indicated in FIG. 1).
Moreover, one of ordinary skilled in the art would recognize that Fjeldheim’s “horizontal extent of more than 700×700 storage columns 105.and the storage grid 104 may be more than twelve grid cells deep, i.e. in the Z direction” can be modify to “wherein the one or more modules are four modules in a square arrangement in plan view so that the rows of each module extend orthogonal to the rows in adjacent modules to thereby provide the four modules with automatic bracing against wind and seismic forces”.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to do modify Fjeldheim discloses horizontal extending of more than 700×700 storage columns 105 to “wherein the one or more modules are four modules in a square arrangement in plan view so that the rows of each module extend orthogonal to the rows in adjacent modules to thereby provide the four modules with automatic bracing against wind and seismic forces”. One would be motivated to do so to produce larger amounts of energy from multiple modules.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/JOSEPH ORTEGA/
Examiner, Art Unit 2832